Name: COMMISSION REGULATION (EC) No 121/95 of 25 January 1995 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 18/24 Official Journal of the European Communities 26. 1 . 95 COMMISSION REGULATION (EC) No 121/95 of 25 January 1995 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, tion known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 46/95 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 26 January 1995. Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 46/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 46/95 to the informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p . 13 . I1) OJ No L 298 , 19 . 11 . 1994, p. 1 . 0 OJ No L 9, 13 . 1 . 1995, p. 6 . 26 . 1 . 95 Official Journal of the European Communities No L 18/25 ANNEX to the Commission Regulation of 25 January 1995 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (*") Product code Destination {*) Amountof refund f") 0401 10 10 000 5,02 0401 10 90 000 5,02 0401 20 11 100 5,02 0401 20 1 1 500 7,76 0401 20 19 100 5,02 0401 20 19 500 7,76 0401 20 91 100 10,33 0401 20 91 500 12,04 0401 20 99 100 10,33 0401 20 99 500 12,04 0401 30 11 100 15,46 0401 30 11 400 23,84 0401 30 11 700 35,82 0401 30 19 100 15,46 0401 30 19 400 23,84 0401 30 19 700 35,82 0401 30 31 100 42,66 0401 30 31 400 66,61 0401 30 31 700 73,45 0401 30 39 100 42,66 0401 30 39 400 66,61 0401 30 39 700 73,45 0401 30 91 100 83,71 0401 30 91 400 123,04 0401 30 91 700 143,58 0401 30 99 100 83,71 0401 30 99 400 123,04 0401 30 99 700 143,58 040210 11 000 58,20 040210 19 000 58,20 0402 10 91 000 0,5820 040210 99 000 0,5820 0402 21 1 1 200 58,20 0402 21 1 1 300 85,57 0402 21 1 1 500 90,46 0402 21 1 1 900 97,64 0402 21 17 000 58,20 0402 21 19 300 85,57 0402 21 19 500 90,46 0402 21 19 900 97,64 0402 21 91 100 98,39 0402 21 91 200 99,11 0402 21 91 300 100,40 0402 21 91 400 107,81 0402 21 91 500 110,34 0402 21 91 600 120,10 0402 21 91 700 125,90 0402 21 91 900 132,38 0402 21 99 100 98,39 0402 21 99 200 99,1 1 0402 21 99 300 100,40 0402 21 99 400 107,81 0402 21 99 500 110,34 0402 21 99 600 120,10 0402 21 99 700 125,90 0402 21 99 900 132,38 0402 29 15 200 0,5820 0402 29 15 300 0,8557 0402 29 15 500 0,9046 0402 29 15 900 0,9764 0402 29 19 200 0,5820 0402 29 19 300 0,8557 0402 29 19 500 0,9046 0402 29 19 900 0,9764 0402 29 91 100 0,9839 0402 29 91 500 1,0781 0402 29 99 100 0,9839 0402 29 99 500 1,0781 040291 11 110 5,02 0402 91 11 120 10,33 0402 91 11 310 17,61 0402 91 11 350 21,75 0402 91 11 370 26,65 040291 19 110 5,02 0402 91 19 120 10,33 0402 91 19 310 17,61 0402 91 19 350 21,75 0402 91 19 370 26,65 0402 91 31 100 20,42 0402 91 31 300 31,50 0402 91 39 100 20,42 0402 91 39 300 31,50 0402 91 51 000 23,84 0402 91 59 000 23,84 0402 91 91 000 83,71 0402 91 99 000 83,71 040299 11 110 0,0502 0402 99 11 130 0,1033 No L 18/26 Official Journal of the European Communities 26. 1 . 95 Product code Destination (") Amountof refund (**) Product code Destination (*) Amountof refund (**) 0402 99 11 150 0,1716 0402 99 11 310 20,31 0402 99 1 1 330 24,54 0402 99 1 1 350 32,88 0402 99 19 110 0,0502 0402 99 19 130 0,1033 0402 99 19 150 0,1716 0402 99 19 310 20,31 0402 99 19 330 24,54 0402 99 19 350 32,88 0402 99 31 110 0,2214 0402 99 31 150 34,25 0402 99 31 300 0,4266 0402 99 31 500 0,7345 0402 99 39 110 0,2214 0402 99 39 150 34,25 0402 99 39 300 0,4266 0402 99 39 500 0,7345 0402 99 91 000 0,8371 0402 99 99 000 0,8371 0403 10 22100 5,02 0403 10 22 300 7,76 0403 10 24 000 10,33 0403 10 26 000 15,46 0403 10 32100 0,0502 0403 10 32 300 0,0776 0403 10 34 000 0,1033 0403 10 36 000 0,1546 0403 90 1 1 000 58,20 0403 90 13 200 58,20 0403 90 13 300 85,57 0403 90 13 500 90,46 0403 90 13 900 97,64 0403 90 19 000 98,39 0403 90 31 000 0,5820 0403 90 33 200 0,5820 0403 90 33 300 0,8557 0403 90 33 500 0,9046 0403 90 33 900 0,9764 0403 90 39 000 0,9839 0403 90 51 100 5,02 0403 90 51 300 7,76 0403 90 53 000 10,33 0403 90 59 110 15,46 0403 90 59 140 23,84 0403 90 59 170 35,82 0403 90 59 310 42,66 0403 90 59 340 66,61 0403 90 59 370 73,45 0403 90 59 510 83,71 0403 90 59 540 123,04 0403 90 59 570 143,58 0403 90 61 100 0,0502 0403 90 61 300 0,0776 0403 90 63 000 0,1033 0403 90 69 000 0,1546 0404 90 11 100 58,20 0404 90 11 910 5,02 0404 90 11 950 17,61 0404 90 13 120 58,20 0404 90 13 130 85,57 0404 90 13 140 90,46 0404 90 13 150 97,64 0404 90 13 911 5,02 0404 90 13 913 10,33 0404 90 13 915 15,46 0404 90 13 917 23,84 0404 90 13 919 35,82 0404 90 13 931 17,61 0404 90 13 933 21,75 0404 90 13 935 26,65 0404 90 13 937 31,50 0404 90 13 939 32,93 0404 90 19 110 98,39 0404 90 19 115 99,11 0404 90 19 120 100,40 0404 90 19 130 107,81 0404 90 19 135 110,34 0404 90 19 150 120,10 0404 90 19 160 125,90 0404 90 19 180 132,38 0404 90 31 100 58,20 0404 90 31 910 5,02 0404 90 31 950 17,61 0404 90 33 120 58,20 0404 90 33 130 85,57 0404 90 33 140 90,46 0404 90 33 150 97,64 0404 90 33 91 1 5,02 0404 90 33 913 10,33 0404 90 33 915 15,46 0404 90 33 917 23,84 0404 90 33 919 35,82 0404 90 33 931 17,61 0404 90 33 933 21,75 0404 90 33 935 26,65 0404 90 33 937 31,50 0404 90 33 939 32,93 0404 90 39 110 98,39 0404 90 39 115 99,11 0404 90 39 120 100,40 0404 90 39 130 107,81 26. 1 . 95 Official Journal of the European Communities No L 18/27 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund (**) 0404 90 39 150 110,34 0404 90 51 100 0,5820 0404 90 51 910 0,0502 0404 90 51 950 20,31 0404 90 53 110 0,5820 0404 90 53 130 0,8557 0404 90 53 150 0,9046 0404 90 53 170 0,9764 0404 90 53 911 0,0502 0404 90 53 913 0,1033 0404 90 53 915 0,1546 0404 90 53 917 0,2384 0404 90 53 919 0,3582 0404 90 53 931 20,31 0404 90 53 933 24,54 0404 90 53 935 32,88 0404 90 53 937 34,25 0404 90 59 130 0,9839 0404 90 59 150 1,0781 0404 90 59 930 0,5121 0404 9ft 59 950 0,7345 0404 90 59 990 0,8371 0404 90 91100 0,5820 0404 90 91 910 0,0502 0404 90 91 950 20,31 0404 90 93 110 0,5820 0404 90 93 130 0,8557 0404 90 93 150 0,9046 0404 90 93 170 0,9764 0404 90 93 911 0,0502 0404 90 93 913 0,1033 0404 90 93 915 0,1546 0404 90 93 917 0,2384 0404 90 93 919 0,3582 0404 90 93 931 20,31 0404 90 93 933 24,54 0404 90 93 935 32,88 0404 90 93 937 34,25 0404 90 99 130 0,9839 0404 90 99 150 1,0781 0404 90 99 930 0,5121 0404 90 99 950 0,7345 0404 90 99 990 i 0,8371 0405 00 11 200 113,41 0405 00 1 1 300 142,68 0405 00 11 500 146,34 0405 00 11 700 150,00 0405 00 19 200 113,41 0405 00 19 300 142,68 0405 00 19 500 146,34 0405 00 19 700 150,00 0405 00 90 100 155,20 0405 00 90 900 199,82 0406 10 20 100  0406 10 20 230 028  400 30,85 404  37,90 0406 10 20 290 028  400 30,85 404 37,90 0406 10 20 610 028 10,67 037  039  400 68,92 404  70,70 0406 10 20 620 028 15,80 037  039  400 75,99 404  77.52 0406 10 20 630 028 18,96 037  039  400 86,36 404  87.53 0406 10 20 640 028  037  039 400 102,71 404  102,71 0406 10 20 650 028 21,73 037  039  400 51 ,35 404  106,93 0406 10 20 660  0406 10 20 810 028  037  039  400 16,65 404  16,65 0406 10 20 830 028  037  039  400 28,42 404  No L 18/28 Official Journal of the European Communities 26. 1 . 95 Product code Destination (*) Amountof refund ("*) Product code Destination (*) Amountof refund (**) 28,42 0406 10 20 850 028  037  039  400 34,46 404  34,46 0406 10 20 870  0406 10 20 900  0406 20 90 100  0406 20 90 913 028  400 67,1 1 404  67,11 0406 20 90 915 028  400 89,48 404  89,48 0406 20 90 917 028  400 95,06 404 95,06 0406 20 90 919 028  400 106,25 404  106,25 0406 20 90 990  0406 30 10 100  0406 30 10 150 028  037  039  400 15,83 404  18,04 0406 30 10 200 028  037  039  400 34,38 404  38,46 0406 30 10 250 028  037  039  400 34,38 404  38,46 0406 30 10 300 028  037  039  400 50,48 404  56,43 0406 30 10 350 028  037  039  400 34,38 404  38,46 0406 30 10 400 028  037  039  400 50,48 404  56,43 0406 30 10 450 028  037  039  400 73,50 404  82,12 0406 30 10 500  0406 30 10 550 028  037  039  400 34,38 404 15,80 38,46 0406 30 10 600 028  037 039  400 50,48 404 22,13 56,43 26. 1 . 95 Official Journal of the European Communities No L 18/29 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund (") 0406 30 10 650 028  037  039  400 73,50 404  82,12 0406 30 10 700 028  037  039  400 73,50 404  82,12 0406 30 10 750 028  037  039  400 89,71 404  100,24 0406 30 10 800 028  037  039  400 89,71 404 1 00,24 0406 30 31 100  0406 30 31 300 028  037  039  400 1 5,83 404  18,04 0406 30 31 500 028  037  039  400 34,38 404  38,46 0406 30 31 710 028  037  039  400 34,38 404  38,46 0406 30 31 730 028  037  039  400 50,48 404  56,43 0406 30 31 910 028  037  039  400 34,38 404  38,46 0406 30 31 930 028  037  039  400 50,48 404  56,43 0406 30 31 950 028  037  039  400 73,50 404  82,12 0406 30 39 100  0406 30 39 300 028  037  039  400 34,38 404 15,80 38,46 0406 30 39 500 028  037  039  400 50,48 404 22,13 56,43 0406 30 39 700 028  037  039  400 73,50 404  82,12 0406 30 39 930 028  037  039  400 73,50 404  82,12 No L 18/30 Official Journal of the European Communities 26. 1 . 95 Product code Destination f) Amountof refund (") Product code Destination (*) Amount of refund (") 0406 30 39 950 028  037  039  400 89,71 404  100,24 0406 30 90 000 028  037  039  400 89,71 404  100,24 0406 40 50 000 028  400 94,82 404  99,95 0406 40 90 000 028  400 94,82 404  99,95 0406 90 02 100 028  037  039  400 102,71 404  125,89 0406 90 02 900  0406 90 03 100 028  037  039  400 102,71 404  125,89 0406 90 03 900  0406 90 04 100 028  037  039  400 102,71 404  125,89 0406 90 04 900  0406 90 05 100 028  037  039  400 102,71 404  125,89 0406 90 05 900  0406 90 06 100 028  037  039  400 102,71 404  125,89 0406 90 06 900  0406 90 07 000 028  037  039  400 102,71 404  125,89 0406 90 08 100 028  037  039  400 102,71 404  125,89 0406 90 08 900  0406 90 09 100 028  037  039  400 102,71 404  125,89 0406 90 09 900  0406 90 12 000 028  037  039  400 102,71 404 .  125,89 0406 90 14100 028  037  039  400 102,71 404  125,89 0406 90 14 900  0406 90 16 100 028  037  039  400 102,71 404  125,89 0406 90 16 900  0406 90 21 900 028  037  039  400 102,71 404  119,85 0406 90 23 900 028  037  039  400 51,35 404  106,93 26. 1 . 95 Official Journal of the European Communities No L 18/31 Product code Destination (") Amountof refund (**) Product code Destination (") Amountof refund ("*) 0406 90 25 900 028  037  039  400 51,35 404  106,93 0406 90 27 900 028  037  039  400 44,35 404  90,62 0406 90 31 119 028  037  039  400 49,36 404 12,64 71,07 0406 90 31 151 028  037  039  400 46,14 404 11,82 66,24 0406 90 31 159  0406 90 33 119 028  037  039  400 49,36 404 12,64 71,07 0406 90 33 151 028  037  039  400 46,14 404 11,82 66,24 0406 90 33 919 028  037  039  400 49,36 404 12,64 71,07 0406 90 33 951 028  037  039  400 46,14 404 11,82 66,24 0406 90 35 190 028  037 33,71 039 33,71 400 125,26 404 71,11 125,26 0406 90 35 990 028  037  039  400 102,71 404  102,71 0406 90 37 000 028  037  039  400 102,71 404  125,89 0406 90 61 000 028  037 71,11 039 71,11 400 146,16 404 1 10,61 146,16 0406 90 63 100 028  037 82,98 039 82,98 400 167,59 404 126,41 167,59 0406 90 63 900 028  037 55,31 039 55,31 400 118,51 404 63,21 130,36 0406 90 69 100  0406 90 69 910 028  037 55,31 039 55,31 400 118,51 404 63,21 130,36 0406 90 73 900 028  037 33,71 039 33,71 400 119,31 404 94,82 119,31 0406 90 75 900 028  037  039  400 51,35 404  99.52 0406 90 76 100 028 18,96 037  039  400 46,43 404  87.53 No L 18/32 Official Journal of the European Communities 26 . 1 . 95 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (") 0406 90 76 300 028  037  039  400 51,35 404  106,93 0406 90 76 500 028  037  039 400 59,26 404  106,93 0406 90 78 100 028 18,96 037  039  400 46,43 404  87,53 0406 90 78 300 028  037  039  400 51,35 404  106,93 0406 90 78 500 028  037  039 400 59,26 404  106,93 0406 90 79 900 028  037  039  400 44,35 404  90,62 0406 90 81 900 028  037  039  400 102,71 404  102,71 0406 90 85 910 028  037 33,71 039 33,71 400 1 25,26 404 71,11 125,26 040690 85991 028  037  039  400 102,71 404  102,71 0406 90 85 995 028 21,73 037 0.39  400 51,35 404  106,93 0406 90 85 999  0406 90 86 100  0406 90 86 200 028 10,67 037  039  400 70,70 404  70,70 0406 90 86 300 028 15,80 037  039  400 75,99 404  77.52 0406 90 86 400 028 18,96 037  039  400 86,36 404  87.53 0406 90 86 900 028  037  039  400 102,71 404  102,71 0406 90 87 100  0406 90 87 200 028 10,67 037  039  400 70,70 404  70,70 0406 90 87 300 028 15,80 037  039  400 75,99 404  77.52 0406 90 87 400 028 18,96 037  039  400 86,36 404  87.53 26. 1 . 95 Official Journal of the European Communities No L 18/33 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 90 87 951 028  037 33,71 039 33,71 400 119,31 404 71,11 119,31 0406 90 87 971 028 21,73 037  039  400 58,47 404  106,93 0406 90 87972 028  400 30,85 404  37,90 0406 90 87 979 028 21,73 037  039  400 58,47 404  106,93 0406 90 88 100  0406 90 88 200 028 10,67 037  039  400 70,70 404  70,70 0406 90 88 300 028 15,80 037  039  400 75,99 404  77,52 2309 10 15 010  2309 10 15 100  2309 10 15 200 0,21 2309 10 15 300 0,28 2309 10 15 400 0,36 2309 10 15 500 0,44 2309 10 15 700 0,50 2309 10 19 010  2309 10 19 100  2309 10 19 200 0,21 2309 10 19 300 0,28 2309 10 19 400 0,36 2309 10 19 500 0,44 2309 10 19 600 0,50 2309 10 19 700 0,53 2309 10 19 800 0,57 2309 10 70 010  2309 10 70 100 16,59 2309 10 70 200 22,12 2309 10 70 300 27,65 2309 10 70 500 33,17 2309 10 70 600 38,70 2309 10 70 700 44,23 2309 10 70 800 48,66 2309 90 35 010  2309 90 35100  2309 90 35 200 0,21 2309 90 35 300 0,28 2309 90 35 400 0,36 2309 90 35 500 0,44 2309 90 35 700 0,50 2309 90 39 010  2309 90 39 100  2309 90 39 200 0,21 2309 90 39 300 0,28 2309 90 39 400 0,36 2309 90 39 500 0,44 2309 90 39 600 0,50 2309 90 39 700 0,53 2309 90 39 800 0,57 2309 90 70 010  2309 90 70 100 16,59 2309 90 70 200 22,12 2309 90 70 300 27,65 2309 90 70 500 33,17 2309 90 70 600 38,70 2309 90 70 700 44,23 2309 90 70 800 48,66 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended .